SHERRI B. SULLIVAN, Chief Judge.
John F. Zahradka II (Claimant) appeals the decision of the Labor and Industrial Relations Commission (Commission) denying his application for review. Because we find Claimant’s notice of appeal is untimely, we dismiss the appeal.
After quitting his employment with Northwest Chrysler Plymouth, Inc. (Employer), Claimant filed an application for unemployment benefits. A deputy initially awarded Claimant benefits, but Employer appealed to the Appeals Tribunal. The Tribunal reversed the deputy’s determination and disqualified Claimant from reeeiv-*730ing benefits. Claimant then sought review by the Commission, which denied Claimant’s application as untimely. The Secretary of the Commission certified that she mailed a copy of the Commission’s decision to Claimant on July 24, 2003. Claimant filed a notice of appeal to this Court on October 21, 2003.
The Division of Employment Security (Division) has filed a motion to dismiss Claimant’s appeal because it is untimely. Claimant has failed to file a response.
A claimant has twenty days to appeal a final decision of the Commission. Section 288.210.1 The Commission’s decision becomes final ten days after the date it is mailed to the parties. Section 288.200.2. Here, the Secretary for the Commission mailed its decision to Claimant on July 24, 2003. The decision became final ten days later and the notice of appeal was due twenty days thereafter on August 25, 2003. Claimant’s notice of appeal, which was filed on October 21, 2003, was untimely under Section 288.210.
An untimely notice of appeal in an unemployment case deprives this Court of jurisdiction to entertain the appeal. Mathis v. St. Louis County Health, 84 S.W.3d 524, 525 (Mo.App.E.D.2002). In addition, Section 288.210 fails to make any provision for filing a late notice of appeal. Id.; McCuin Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). The Division’s motion to dismiss is granted and the appeal is dismissed for lack of jurisdiction.
LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J., concur.

. All statutory references are to RSMo 2000, unless otherwise indicated.